Citation Nr: 0832499	
Decision Date: 09/22/08    Archive Date: 09/30/08

DOCKET NO.  04-33 527	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to specially adapted housing.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1973 to 
March 1978.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania.

This case was previously before the Board in May 2007 when it 
was remanded for further development.  The required 
development having been completed, this case is appropriately 
before the Board.  See Stegall v. West, 11 Vet. App. 268 
(1998).


FINDINGS OF FACT

1.  The veteran's service-connected disabilities do not 
result in the loss of use of both lower extremities, the loss 
of use of a lower and an upper extremity, the loss of use of 
both upper extremities such as to preclude the use of arms at 
or above the elbows, or the loss of use of a lower extremity 
together with a disease or injury which so affects the 
functions of balance or propulsion as to preclude locomotion 
without the aid of braces, crutches, canes, or a wheelchair.

2.  The veteran is not blind and does not have permanent 
impairment of vision of both eyes.


CONCLUSION OF LAW

The criteria for specially adapted housing have not been met.  
38 U.S.C.A. §§ 2101(a), 5107 (West 2002 & Supp. 2007); 38 
C.F.R. § 3.809 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the appellant in March 2003 that fully 
addressed all notice elements and was sent prior to the 
initial AOJ decision in this matter.  The letter informed the 
appellant of what evidence was required to substantiate the 
claim and of the appellant's and VA's respective duties for 
obtaining evidence.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims (Court) held that, upon 
receipt of an application for a service-connection claim, 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  In this case, although the notice 
provided did not address the effective date provisions that 
are pertinent to the appellant's claim, such error was 
harmless given that entitlement to specially adapted housing 
is being denied, and hence no effective date will be 
assigned.  

In this case, the Board finds that any notice error(s) did 
not affect the essential fairness of the adjudication as the 
veteran was reasonably expected to understand from the 
various notices provided by VA what was required to 
substantiate the claim.

The U.S. Court of Appeals for the Federal Circuit (Federal 
Circuit) held in Sanders v. Nicholson, 487 F.3d 881 (Fed. 
Cir. 2007) that all VCAA notice errors are presumed 
prejudicial and require reversal unless VA can show that the 
error did not affect the essential fairness of the 
adjudication.  To do this, VA must show that the purpose of 
the notice was not frustrated, such as by demonstrating:  
(1) that any defect was cured by actual knowledge on the part 
of the claimant, see Vazquez-Flores v. Peake, 22 Vet. App. 
37, 48 (2008) ("Actual knowledge is established by 
statements or actions by the claimant or the claimant's 
representative that demonstrate an awareness of what was 
necessary to substantiate his or her claim.") (citing Dalton 
v. Nicholson, 21 Vet. App. 23, 30-31 (2007)); (2) that a 
reasonable person could be expected to understand from the 
notice what was needed; or (3) that a benefit could not have 
been awarded as a matter of law.  Sanders, 487 F.3d at 889.  
Additionally, consideration also should be given to "whether 
the post-adjudicatory notice and opportunity to develop the 
case that is provided during the extensive administrative 
appellate proceedings leading to the final Board decision and 
final Agency adjudication of the claim ... served to render any 
pre-adjudicatory section 5103(a) notice error non-
prejudicial."  Vazquez-Flores v. Peake, 22 Vet. App. at 46.

The veteran was provided with the criteria for entitlement to 
specially adapted housing in notice letters dated in March 
2003 and April 2008.  The Board notes that the veteran's 
claim was readjudicated following notice of this information 
by way of a June 2008 Supplemental Statement of the Case.  
Based on the notices provided to the veteran, the Board finds 
that a reasonable person could be expected to understand from 
those notices, to include the notice letters, the rating 
decision, and the Statement of the Case, what information or 
evidence was required for entitlement to specially adapted 
housing to be granted.  

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA treatment 
records dated December 1984 to July 2004.  The veteran 
submitted private treatment records from Presbyterian-
University Hospital, dated in August 1983; Dr. F.F., dated 
September 1983 to January 1984; Drs. C.H. and C.B., dated in 
October 1997; Dr. N.S., dated December 2000 to March 2001; 
Dr. S.B., dated January 1997 to June 1999.  The appellant was 
afforded a VA medical examination, in regard to his current 
claim, in April 2008.

The Board notes that the veteran was sent a notice in May 
2007, pursuant to the May 2007 remand, asking him to submit 
copies of his treatment at the Eastern Orthopedic Clinic or 
to provide authorization for VA to obtain these records on 
his behalf.  This notice was sent to the veteran's current 
address on file and was not returned as undeliverable.  The 
veteran did not respond to this notification.  The Board 
notes that the duty to assist is not a one-way street and, 
therefore, finds that the AOJ has complied with the 
directives of the May 2007 remand to the extent possible.  
See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991)

Although pursuant to 38 U.S.C.A. § 5103A (West 2002) and 
38 C.F.R. § 3.159(c) (2007) VA is required to make reasonable 
efforts to assist a claimant in obtaining evidence to 
substantiate his claim for benefits so long as he 
"adequately identifies those records and authorizes the 
Secretary to obtain them," the veteran has the ultimate 
responsibility to locate and secure the records, and VA is 
under no duty to obtain records for which the veteran has not 
provided an authorization as he cannot remain in a passive 
role.  See Hyatt v. Nicholson, 21 Vet. App. 390, 394-95 
(2007); Loving v. Nicholson, 19 Vet. App. 96, 102 (2005).  

Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the appellant is required 
to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

II.  Specially Adapted Housing

A certificate of eligibility for assistance in acquiring 
specially adapted housing under 38 U.S.C.A. § 2101(a) is 
warranted if the veteran is entitled to compensation for 
permanent and total service-connected disability due to:  (A) 
The loss or loss of use of both lower extremities such as to 
preclude locomotion without the aid of braces, crutches, 
canes, or a wheelchair; (B) Blindness in both eyes, having 
only light perception, plus the anatomical loss or loss of 
use of one lower extremity; (C) The loss or loss of use of 
one lower extremity together with residuals of organic 
disease or injury or the loss or loss of use of one upper 
extremity that so affect the functions of balance or 
propulsion as to preclude locomotion without the aid of 
braces, crutches, canes, or a wheelchair; or (D) The loss, or 
loss of use, of both upper extremities such as to preclude 
the use of arms at or above the elbows.  38 U.S.C.A. § 2101; 
38 C.F.R. § 3.809(a)-(b).

The criteria are disjunctive.  See Johnson v. Brown, 7 Vet. 
App. 95 (1994) (only one disjunctive "or" requirement must 
be met in order for an increased rating to be assigned); 
Melson v. Derwinski, 1 Vet. App. 334 (1991) (use of the 
conjunctive "and" in a statutory provision meant that all 
of the conditions listed in the provision must be met).

The term "loss of use" of a hand or foot is defined at 38 
C.F.R. § 3.350(a)(2) as that condition where no effective 
function remains other than that which would be equally well 
served by an amputation stump at the site of election below 
the elbow or knee with the use of a suitable prosthetic 
appliance.  The determination will be made on the basis of 
the actual remaining function, whether the acts of grasping, 
manipulation, etc, in the case of the hand, or balance, 
propulsion, etc., in the case of a foot, could be 
accomplished equally well by an amputation stump with 
prosthesis.  See also 38 C.F.R. § 4.63.

Examples under 38 C.F.R. § 3.350(a)(2) which constitute loss 
of use of a foot include extremely unfavorable ankylosis of 
the knee, complete ankylosis of two major joints of an 
extremity, shortening of the lower extremity of 3 1/2 inches 
or more, and complete paralysis of the external popliteal 
(common peroneal) nerve and consequent foot-drop, accompanied 
by characteristic organic changes including trophic and 
circulatory disturbances and other concomitants confirmatory 
of complete paralysis of that nerve.  See also 38 C.F.R. § 
4.63.

Ankylosis is the immobility and consolidation of a joint due 
to disease, injury or surgical procedure.  See Lewis v. 
Derwinski, 3 Vet. App. 259 (1992).

38 C.F.R. § 3.350(a)(2) and 38 C.F.R. § 4.63 only provide 
examples and not an exclusive list of manifestations of loss 
of use of a foot or hand.  It is not expected, especially 
with the more fully described grades of disabilities, that 
all cases will show all the findings specified; findings 
sufficiently characteristic to identify the disease and the 
disability therefrom are sufficient; and above all, a 
coordination of rating with impairment of function will be 
expected in all cases.  See 38 C.F.R. § 4.21 (application of 
rating schedule); see also Mauerhan v. Principi, 16 Vet. App. 
436 (2002) (the specified factors for each incremental rating 
were examples rather than requirements for a particular 
rating; analysis should not be limited solely to whether the 
claimant exhibited the symptoms listed in the rating scheme).

In Tucker v. West, 11 Vet. App. 369, 373 (1999), the Court 
stated that the relevant inquiry concerning loss of use is 
not whether amputation is warranted but whether the claimant 
has had effective function remaining other than that which 
would be equally well served by an amputation with use of a 
suitable prosthetic appliance.  The Court also stated that in 
accordance with 38 C.F.R. § 4.40, the Board is required to 
consider the impact of pain in making its decision and to 
articulate how pain on use was factored into its decision.

The term "preclude locomotion" means the necessity for 
regular and constant use of a wheelchair, braces, crutches or 
canes as a normal mode of locomotion although occasional 
locomotion by other methods may be possible.  38 C.F.R. 
§ 3.809(d).  

Throughout the period on appeal, the veteran has complained 
of having bilateral knee pain, has been diagnosed with 
bilateral osteoarthritis of the knees, and has been treated 
by the VA.  In a VA treatment note dated in January 2002, he 
was noted to have longstanding severe bilateral knee pain.  
The veteran was indicated to have some ankle instability and 
was instructed to wear high-top shoes to provide ankle 
support.  In August and September 2002 VA treatment records, 
the veteran was noted to be walking with the assistance of a 
cane.  In February 2003, the veteran was noted to be wearing 
braces on both knees and walking with the assistance of a 
cane; however, he was noted to have full range of motion and 
stable ligaments.  In December 2003 the veteran underwent a 
series of three Hyalgan injections to treat his bilateral 
knee pain, was noted to ambulate with a cane and braces 
without significant difficulty, and was found to have a range 
of motion of 5 to 100 degrees of flexion.

In April 2008 the veteran was afforded a VA C&P joints 
examination.  The veteran reported that the pain in his right 
knee prevented him from walking for more than a couple of 
steps without the use of his knee brace due to a sense of 
instability.  He indicated that he uses a cane for walking 
long distances and that the pain in his knee ranked a 7 out 
of a possible 10.  The veteran was noted to have undergone a 
left knee replacement and he stated that the pain in his left 
knee was a 1 or 2 out of a possible 10.  He denied any 
instability or the use of assistive devices for the left 
knee.  Examination of the left knee revealed no effusion, an 
essentially tracking patella, and pain free full range of 
motion.  The left knee did not exhibit any reduction in range 
of motion, pain, fatigability, weakness, incoordination, or 
lack of endurance upon repetition of motion.  Upon 
examination of the right knee, the veteran was found to have 
a 10 degree varus deformity, tenderness to palpation over the 
medial joint line, and medial and lateral patellar facet 
tenderness to palpation.  The right knee was noted to have a 
range of motion from full extension to 120 degrees of flexion 
with pain from 15 degrees of flexion.  The right knee was 
stable to varus, valgus, anterior, and posterior stress.  
Repetitive motion of the right knee caused decreased range of 
motion to 90 degrees with increasing pain.  There was no 
evidence of instability of the right knee.  The left ankle 
was noted to have pain free full range of motion without 
crepitation or instability.  The examiner diagnosed the 
veteran with multiple joint osteoarthritis.  The examiner 
noted that the veteran came into the examination without a 
cane and was wearing a nonstructural brace on his right lower 
extremity.  The examiner categorized the veteran's right knee 
osteoarthritis as severe and indicated that knee replacement 
would be appropriate.  The examiner, however, rendered the 
opinion that the veteran's service-connected disabilities did 
not result in loss or loss of use such that he is unable to 
propel himself effectively without the use of an assistive 
device.

The veteran does not contend and the medical evidence does 
not reveal that the veteran has lost the use of either upper 
extremity or is blind, therefore, the other subparagraphs of 
38 C.F.R. § 3.809(b) are not for application in this case.

The questions that must be answered by the Board are whether, 
due to the service-connected disabilities, the veteran has 
either (a) loss of both lower extremities; or (b) loss of the 
right lower extremity with balance impairment, in either case 
as to require regular and constant use of a wheelchair, a 
walker, braces, crutches, or canes as a normal mode of 
locomotion.

With respect to (a), the medical and other evidence of record 
does not show loss of use of both lower extremities.  As 
noted above, there is no loss of use of either lower 
extremity.  Although the veteran is somewhat limited by the 
osteoarthritis of the right knee, as will be explained below 
he has not lost the use of his left lower extremity.  That 
is, there is good remaining function and conditions such as 
ankylosis of either knee, shortening of either lower 
extremity, or foot drop has not been shown.

With respect to (b), the evidence does not show that the 
veteran has lost the use of either lower extremity and does 
not reveal that the veteran's service-connected disabilities 
so affect the functions of balance or propulsion as to 
preclude locomotion without an assistive device.  While the 
veteran is reported as wearing braces and using a cane in his 
VA treatment records and was noted in the VA examination 
report that he wore a brace on his right leg, there is no 
evidence that the veteran constantly requires a wheelchair, a 
walker, braces, crutches, or a cane.  The veteran indicated 
that he uses a cane when he must walk for long distances.  
Additionally, the examiner indicated that the veteran did not 
use a cane when he came into the examination and that his 
right knee brace was nonstructural.  Further, he opined that 
the veteran did not need the brace or cane to propel himself 
effectively.  As has been discussed in the law and 
regulations section above, loss of use of the lower 
extremities is found in situations in which the regular and 
constant use of a wheelchair, braces, crutches or canes as a 
normal mode of locomotion is required.

Therefore, as the medical evidence does not reveal a loss of 
use of either lower extremity, the loss of use of either 
upper extremity, blindness, or the loss of use of one lower 
extremity or upper extremity combined with an injury or 
disease that so affect the functions of balance or propulsion 
as to preclude locomotion without the aid of braces, 
crutches, canes, or a wheelchair, the veteran's claim of 
entitlement to specially adapted housing must be denied.

In reaching the decision above the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against entitlement to specially adapted 
housing, the doctrine is not for application.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to specially adapted housing is denied.



____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


